Citation Nr: 1116177	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right knee patellofemoral syndrome, described as chondromalacia and degenerative joint disease.

2.   Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome, described as chondromalacia and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an April 2011 informal hearing presentation the service representative noted that the last VA examination was in February 2007.   Since that time the Veteran has continued to receive treatment through private providers.  April and June 2009 treatment records reveal an apparent worsening of the bilateral knee disorders to include a possible right knee lateral meniscal tear.  The representative contends that a current VA examination was necessary to determine the current severity of the service connected knee disorders.

In this matter, the Board concurs.  The Veteran's last VA examination to assess the severity of her service-connected bilateral knee disorders was in February 2007.  This evidence is inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected right and left knee disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, any additional recent treatment records from private providers and VA Medical Center (VAMC), if any, which are not in the claims file should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records for the bilateral knee disorders, if any, that have not been secured for inclusion in the record.  If no additional medical records are located, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that she identify all private providers who treated her for her bilateral knee disorders.  Following receipt of the necessary medical releases from the Veteran, request those records and any other treatment records identified by the Veteran that are not already of record.

3.  After obtaining the above records, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to evaluate the severity of the Veteran's right and left knee disabilities to include any and all service connected right and left knee conditions, and any other identified right and left knee disorders.  The examiner is requested to review the claims folder in conjunction with the examination.  Any necessary evaluations, studies, and tests should be accomplished.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly those that address the range of motion for each affected joint.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Additionally, the examiner should be requested to determine whether the knees exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

4.  The Veteran should be notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 




